Citation Nr: 1636558	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The appellant had honorable active duty service from June 1967 to November 1969 and is in receipt of a Purple Heart and Combat Action Ribbon, both of which denote his participation in combat.  A June 29, 1979, administrative decision determined that the appellant was initially discharged under conditions other than honorable; that a determination was made that characterization of service was warranted but upgrade of the discharge was not in order; and that the appellant's discharge from the period of service from June 30, 1967, to November 26, 1969, was issued under conditions which constitute a bar to benefits administered by VA with the possible exception of health care.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted the appellant service connection for treatment purposes only for residuals of a shrapnel wound of the left shoulder, bilateral hearing loss, and posttraumatic stress disorder (PTSD); and a June 2009 decisional letter which again determined that the appellant was not entitled to monetary benefits from VA due to the character of his discharge.

The claim was remanded by the Board in January 2014 for additional development and has been returned for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  In a June 29, 1979, administrative decision, VA determined that appellant's discharge from the period of service from June 30, 1967, to November 26, 1969, was issued under conditions which constitute a bar to benefits administered by VA with the possible exception of health care.  

2.  The appellant was notified of the decision a July 9, 1979, letter, which also informed him that it had been determined that his discharge from military service on November 26, 1969, was issued under conditions which constitute a bar to payment of VA benefits and which provided him Notice of Procedural and Appellate Rights; he did not appeal or submit relevant evidence within one year of the decision.

3.  Evidence added to the record since the July 9, 1979, decisional letter, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim as to whether the appellant is entitled to VA benefits.  


CONCLUSIONS OF LAW

1.  The July 1979 determination that the appellant's discharge from military service constituted a bar to payment of VA benefits is final.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

2.  New and material evidence has not been received to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in May 2014 and the claim was readjudicated in a September 2014 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The record also reflects that the duty to assist has been satisfied.  The record documents that service records, VA treatment records, and examination reports have been obtained.  The record does not identify any outstanding, existing evidence that could be relevant to a claim decided herein; the Board is also unaware of any such evidence.  

The Board also notes that actions requested in its January 2014 remand have been undertaken.  In that regard, corrective notice was provided as requested in May 2014 and the claim was readjudicated in a September 2014 SSOC.  

At this juncture, the Board notes that the May 2014 notice letter, the September 2014 SSOC, and the January 2014 remand were returned to VA as undeliverable.  Review of the record indicates that the RO resent the May 2014 notice letter to the appellant in December 2014.  There is no indication that the December 2014 correspondence was returned.  Nor is there any evidence that letters sent to the appellant at the same address dated in March 2015 and April 2015 were returned.  Accordingly, and contrary to the assertion raised by the appellant's representative in the May 2016 post-remand brief, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Claim to Reopen

The appellant was originally separated from service "under conditions other than honorable".  A Navy Discharge Review Board record reflects that the appellant had previously been found guilty by a special court martial in November 1968 for unauthorized absence from August 2, 1968, to September 24, 1968.  He had also received nonjudicial punishment  on February 25, 1969, for unauthorized absence of seven days; had received nonjudicial punishment on April 24, 1969, for unauthorized absence of two days, being unshaven, and without a starched hat; had received nonjudicial punishment on May 6, 1969, for having an unclean rifle; had received nonjudicial punishment on May 20 1969, for unauthorized absence of three days; and had received nonjudicial punishment on September 29, 1969, for unauthorized absence of one day.  In November 1969, he had been found unfit for duty and was discharged. 

Subsequently, in November 1975, the appellant was granted a full pardon by authority of President Gerald Ford.  In 1977, the appellant was granted a clemency discharge certificate.  See DD Form 1953MC. 

In July 1977, the appellant was notified that his discharge had been changed to a "general discharge" for the "convenience of the government."  In February 1978, the appellant's original DD 214, which showed a character of separation as "under conditions other than honorable" was cancelled and superseded.  The appellant was issued another DD 214 which reflected a character of service as "under honorable conditions."  A June 1978 DD 215 reflects "Discharge reviewed under Public Law 95-126 and a determination made that characterization of service is warranted by PM [dated] 19 Jan 1977."  In June 1978 correspondence, the appellant was notified that he had not responded within the required time period to the Naval Discharge Review Board finding that he would not qualify for upgrading under the new, uniform standards for discharge review. 

In a June 29, 1979, administrative decision, VA determined that the appellant's discharge from service was issued under conditions which constitute a bar to benefits administered by VA with the possible exception of health care.  It was noted that, while in service, the appellant had received nonjudicial punishment, had seven periods of lost time, and had been recommended for discharge for unfitness.  It was further noted that there was nothing to indicate that he had been incapable of distinguishing right from wrong and of adhering to the right.  It was also noted that at the time of his clemency discharge, the appellant had offered no compelling reason for his actions.  A determination was made that "characterization of service was warranted but upgrade of the discharge was not in order."  VA concluded that the appellant's discharge was a bar to VA benefits, with the possible exception of health care.  

The appellant was notified of the administrative decision in a July 9, 1979, letter.  This letter informed him that it had been determined that his discharge from military service on November 26, 1969, was issued under conditions which constitute a bar to payment of VA benefits, and provided him with Notice of Procedural and Appellate Rights.  The appellant did not initiate an appeal of the July 1979 decisional letter, nor did he submit relevant evidence within one year of the decision; therefore, it is final.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to VA benefits has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence pertinent to the issue of whether the character of the appellant's discharge is a bar to VA benefits that was considered at the time of the July 9, 1979, decisional letter was described in detail in the first four paragraphs of this section.  

Upon review of the record, the Board finds that new and material evidence has not been received to reopen the issue of whether the character of the appellant's discharge is a bar to VA benefits.  

The evidence received since the prior final denial of the claim includes June 2008 VA Forms 21-4138 and 21-526 seeking entitlement to service connection for hepatitis C and residuals of a shrapnel wound to the left shoulder, and a September 2008 VA Form 21-4138 seeking service connection for PTSD, high blood pressure and bilateral hearing loss for medical purposes only.  It also includes a February 2009 notice of disagreement in which the appellant asserts that his time in Vietnam was hell on earth; that he feels he should be compensated for the PTSD; and that he did what was asked of him and received a Purple Heart, questioning whether that counted for something; and a May 2009 statement from the appellant's wife, describing his problems with PTSD, hearing loss, and shoulder problems.  

The evidence received since the prior final denial of the claim also includes a July 2009 VA Form 21-4139, in which the appellant asserted that he disagreed with the denial of monetary benefits from the Department of Veterans Affairs because of his military discharge because he had provided a copy of his DD 214 that clearly showed his character of service as Under Honorable Conditions.  The appellant also noted that he was enclosing a certified copy of his DD 214 dated November 26, 1969, and a DD 215 dated June 13, 1978, which were received in conjunction with the July 2009 VA Form 21-4138.  Medical records were also obtained.  The Board notes that no additional evidence has been received since the issuance of its January 2014 remand except for the May 2016 post-remand brief.  

The Board notes that the VA Forms 21-4138 dated in June 2008, September 2008, and July 2009, the VA Form 21-529 dated in June 2008, as well as the May 2009 statement from the Veteran's wife and the medical records, were not previously of record and are thus considered new.  None of this new evidence, however, is material as none of it relates to an unestablished fact necessary to substantiate the claim, or raises a reasonable possibility of substantiating the claim, as to whether the appellant is entitled to VA benefits given the character of his service discharge.  

With respect to the certified copy of appellant's DD 214 dated November 26, 1969, and a DD 215 dated June 13, 1978, which were received as enclosures in conjunction with the July 2009 VA Form 21-4138, these documents are duplicative and were considered by the RO when it issued its July 9, 1979, decisional letter.

In short, the evidence submitted since the July 9, 1979, decisional letter that determined the character of the appellant's discharge was a bar to VA benefits is cumulative and redundant of the evidence previously of record, and it does not relate to the basis of the prior denial.  Therefore, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the previously denied claim is not reopened.  Thus, the appeal is denied. 


ORDER

New and material evidence has not been submitted, the claim of whether the character of the appellant's discharge is a bar to VA benefits is not reopened, and the appeal is denied.



____________________________________________
Nathan Kroes  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


